COBB, Judge.
Appellant raises a number of points on appeal, only one of which we reach because it clearly warrants a reversal. The facts of this case are closely akin to those found in the Eleventh Circuit case of U.S. v. Thompson, 712 F.2d 1356 (11th Cir.1983), where *897an initial Terry1 stop of the defendant was held invalid. We find the ruling in Thompson persuasive and hold that the initial stop of appellant in the present case was also invalid. Thus, the subsequent searches and seizures were without a proper basis. As it was stipulated that these were dispos-itive, the convictions on both counts are reversed and appellant is ordered to be discharged.
REVERSED.
DAUKSCH and ORFINGER, JJ„ concur.

. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).